 

Exhibit 10.3

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT (this “Agreement”) is entered into as of November 25,
2019 (the “Effective Date”) by and between Emmis Operating Company, an Indiana
corporation (“Management Company”), and Mediaco Holdings Inc., an Indiana
corporation (“Mediaco”).  Management Company and Mediaco are sometimes referred
to together in this Agreement as the “Parties” and each individually as a
“Party.”  All capitalized terms used but not specifically defined in this
Agreement shall have the meanings ascribed to such terms in the Contribution
Agreement (as defined below).

RECITALS

WHEREAS, Management Company’s parent, Emmis Communications Corporation (“ECC”),
SG Broadcasting LLC and Mediaco have entered into that certain Contribution and
Distribution Agreement, dated as of June 28, 2019 (the “Contribution
Agreement”);

WHEREAS, in connection with the transactions contemplated by the Contribution
Agreement, ECC and Management Company have contributed to Mediaco substantially
all of the assets and business relating to radio stations WBLS-FM and WQHT-FM
(together, the “Stations”); and

WHEREAS, the Parties desire to enter into this Agreement to provide for the
management by Management Company, as set forth herein, of the Stations in New
York, NY, and, to the extent consented to by Management Company, other
businesses acquired or created by Mediaco (collectively, the “Business”).

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1.Retention.  

(a)Mediaco hereby retains Management Company, and Management Company hereby
agrees to serve, on the terms and conditions set forth herein, as the management
company to the Stations.  Management Company, on behalf of itself and the
Managers (as defined below), covenants to use professional skill and prudent
business judgment in performing its duties and responsibilities as set forth
herein.  The parties acknowledge that Management Company and the Managers’
service hereunder is not exclusive, and that Management Company and the Managers
may manage stations and businesses separately from those set forth in this
Agreement and the transactions contemplated by the Contribution Agreement.

Confidential Treatment Requested by

Emmis Communications Corporation

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

(b)The Management Services (as defined below) are for (i) the direct management
of the Stations, and (ii) the overall management of Mediaco’s financial
reporting, SEC compliance and other similar obligations as a public company.  If
Mediaco acquires additional businesses, Mediaco and Management Company will have
good faith discussions on the terms, if any, under which Management Company
would directly manage such acquired businesses and will amend this Agreement to
reflect any agreement coming out of those discussions.  For avoidance of doubt,
even if Management Company is not engaged to directly manage such additional
businesses, Management Company shall continue to provide the public
company-related services for Mediaco.

2.Responsibilities.  

(a)Generally.  Subject in all respects to the ultimate authority of Mediaco,
such authority to be exercised in good faith compliance with applicable law,
Management Company shall in good faith make decisions with respect to the
operation and management of the Stations and the Business in providing the
management functions and services set forth on Schedule A attached hereto (the
“Management Services”).  The initial officers of Mediaco shall be the
individuals listed on Schedule B as officers of Mediaco, to serve in the
capacities set forth opposite their names and to have the power and authority
commensurate with such capacities.  Management Company shall make available to
Mediaco the senior executives of Management Company set forth on Schedule C (as
the same may be substituted or replaced from time to time by Management Company,
the “Managers”) to serve as officers of Mediaco and to provide the services to
Mediaco contemplated by this Agreement; provided that any attorneys employed by
Management Company who are providing Management Services shall be officers of
Mediaco.    In the event that an individual Manager is terminated by Management
Company or otherwise terminates his or her employment with Management Company,
Management Company agrees to engage in good faith consultation with Mediaco with
respect to the replacement of services provided by any such Manager, either by
replacement of such Manager or by the absorption by the remaining Managers of
the responsibilities of the outgoing Manager; provided, that (A) if Management
Company elects to replace the outgoing Manager, such replacement shall be
capable of providing an equivalent level of service to Mediaco as the outgoing
Manager; or (B) if Management Company elects not to replace the outgoing
Manager, the existing Managers shall, in the aggregate, provide an equivalent
level of service to Mediaco hereunder as the outgoing Manager without a material
diminution in the aggregate level of Management Services provided to Mediaco
hereunder.  Mediaco shall have the right to appoint any replacement Manager as
an officer of Mediaco, to serve in the capacities designated by Mediaco and to
have the power and authority commensurate with such capacities. In performing
the Management Services, Management Company agrees, on behalf of itself and the
Managers, to use commercially reasonable efforts to make such decisions and take
such actions as are materially consistent with, and not in contravention of, the
provisions of this Agreement, the Contribution Agreement, and the governing
documents of Mediaco effective as of the date hereof (as amended and/or restated
from time to time with, in the case of this Agreement or the Contribution
Agreement, the consent of Management Company, such consent not to be
unreasonably withheld, conditioned or delayed, the “Governing Agreements” and,
together with this Agreement and the Contribution Agreement, the “Transaction
Documents”).  Management Company hereby represents and warrants to Mediaco that
the services provided under this Agreement constitute all of the services
necessary to run the Stations and the Business in substantially the same manner
as immediately prior to this Agreement.

2

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

(b)Sources of Funds.  Any and all payments, disbursements, liabilities and
financial obligations in connection with Mediaco’s operations and actions,
including without limitation any matter that is the subject of the duties and
responsibilities of Management Company hereunder, shall be solely for the
account of Mediaco, subject to and taking into account the provisions of Section
4 below, and shall be made solely from and only to the extent of such sums as
are available in the operating account of Mediaco or otherwise approved by
Mediaco.  Management Company shall not be obligated to make any advance to or
for the account of Mediaco or to pay any sum, liability, expense or obligation
of Mediaco, except from funds held or provided by Mediaco.

(c)Transaction Documents.  All actions taken by Management Company and each
Manager under the provisions of this Section 2 shall be taken as agent of
Mediaco and shall be taken by Management Company or by the individual Manager in
a manner that Management Company or the individual Manager reasonably believes
to be consistent with, and not in violation of, or reasonably likely to cause or
create a default under, the Transaction Documents.  Management Company has been
provided with copies of and/or is a party to the Transaction Documents, and
expressly agrees that its management of the business and affairs of Mediaco is
limited to the extent set forth therein.

(d)Benefit Plans and other Systems. For so long as Management Company is
providing Management Services relating to the following systems, Mediaco shall
use commercially reasonable efforts to implement the same or substantially
similar benefit plans, payroll processing, accounting, treasury management and
other systems as are used by Management Company in the conduct of its business
for the benefit of the Leased Employees (as defined in the Leasing
Agreement).  To the extent that different plans or systems are used by Mediaco,
Management Company shall use commercially reasonable efforts to manage such
plans and systems, but Mediaco acknowledges and agrees that Mediaco shall engage
additional personnel or incur additional expense to the extent reasonably
required to manage the implementation, operation and administration of such
plans and systems.

3.Compensation.  Mediaco shall pay Management Company, and Management Company
shall accept as full compensation for Management Company and/or Managers’
services in accordance with this Agreement, an annual management fee (the
“Management Fee”) equal to $1,250,000.  Mediaco shall pay the Management Fee
monthly in an amount equal to one-twelfth (1/12) of the Management Fee no later
than five [***]following the end of each month.  Management Company shall have
no right to receive a Management Fee after the expiration or earlier termination
of this Agreement, except for such Management Fees as are earned through the
termination date.  The Management Fee for any partial month or year shall be
pro-rated based upon the number of days in such month or the number of days in
such year.  The parties agree to negotiate in good faith a reasonable increase
in the Management Fee to reflect any increases in the costs incurred by
Management Company with respect to any new businesses acquired by Mediaco that
Management Company is not directly managing or any material increase in the
activities of the Stations.  Further, if, with respect to actions taken pursuant
to clause (A) or (B) of Section 2(a), the aggregate compensation payable by
Management Company to all Managers declines by more than [***], the parties
agree to negotiate in good faith a reasonable decrease in the Management Fee to
reflect any decreases in the level of services being provided by Management
Company hereunder.

3

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

4.Expenses.

(a)Generally.  Management Company shall not be entitled to receive from Mediaco
reimbursement for (i) any wages or benefits of Management Company employees
(other than those pursuant to that certain Employee Leasing Agreement between
the Parties of even date herewith (the “Leasing Agreement”) and other than with
respect to two (2) non-executive Management Company digital employees for whom
the wages and benefits shall be split evenly between Mediaco and Management
Company), or (ii) any out-of-pocket expenses incurred by Management Company in
the conduct of those portions of Management Company’s business that are not
Management Services under this Agreement, but shall be entitled to reimbursement
for any (A) out-of-pocket costs incurred directly for the benefit of Mediaco
(e.g., legal, accounting and other third party costs, as well as travel and
similar expenses, incurred for the benefit of Mediaco), and  (B) any Incremental
Costs (as defined below).  Management Company will use commercially reasonable
efforts to operate the Business in accordance with the annual budget established
by Mediaco, but Mediaco acknowledges and agrees that neither Management Company
nor any Manager shall be liable for any expenses in excess of such budget that
are incurred in good faith by Management Company.  For the avoidance of doubt,
Management Company shall not be permitted to be reimbursed for the same costs
under both this Agreement and the Leasing Agreement.  “Incremental Costs” means
any incremental out-of-pocket costs incurred by Management Company for goods or
services that are necessary for the provision of the Management Services as well
as for other business activities of Management Company, and that can be
reasonably demonstrated by Management Company to represent an increase to the
cost for such goods or services as compared to the cost that would have been
incurred by Management Company for such goods or services if it were not
providing the Management Services.  Incremental Costs shall not include any
allocation of a portion of any costs that would have been incurred by Management
Company regardless of its provision of the Management Services.

(b)Reimbursable Costs.  

1.Management Company shall invoice Mediaco on or before the [***] of each month
for the estimated costs and expenses incurred by Management Company under this
Agreement (other than the Management Fee) for such month plus a true-up of the
actual to estimated expenses incurred by Management Company under this Agreement
for any prior months (the “Invoice”), and Mediaco shall pay such amount on or
before the [***] of such month.  Upon Mediaco’s request, Management Company
shall provide Mediaco with reasonably detailed information to verify the
accuracy of any Invoice, including an itemized list of all third party fees or
expenses.  If, at any time during the [***]period following the delivery of an
Invoice, Mediaco delivers to Management Company in writing a dispute notice,
then the Parties shall use commercially reasonable efforts to resolve the
disputes set forth in such notice during the [***]period commencing on such
delivery.  If, following such [***] period, the dispute between the Parties is
not resolved, then the Parties shall engage a mutually agreed upon accounting
firm to resolve the dispute.  The final decision of the accounting firm shall be
mutually binding on both Parties.  The costs associated with the engagement of
the accounting firm shall be borne equally by the Parties.  During such period
of time that the Invoice is under dispute, the interest rate penalty set forth
in Section 4(b)(2) will be tolled and will not accrue with respect to the
disputed amount.  

4

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

2.Subject to Section 4(b)(1), Mediaco agrees to pay interest to Management
Company for any past due amounts that are not disputed by Mediaco in good faith
at the lesser of the highest rate allowable by law or [***] from the due date
until such amounts are paid. In addition, Mediaco shall promptly reimburse
Management Company for all reasonable costs incurred in collecting any past due
amounts, including but not limited to reasonable attorneys’ fees and
expenses.  This section shall not limit or waive any other legal and equitable
rights and remedies Management Company shall have under this Agreement for a
delinquent payment.

(c)Non-Reimbursable Costs.  For the avoidance of doubt, the following expenses
or costs incurred by Management Company in connection with the performance of
its duties hereunder will be at the sole cost and expense of Management Company
and will not be reimbursed by Mediaco:

1.except as set forth in Section 4(a), cost of salary and wages, payroll taxes,
insurance, worker’s compensation and other benefits of the Management Company’s
employees and any other agents or consultants of the Management Company
(excluding Leased Employees, and excluding agents and consultants retained by
the Management Company to perform services on behalf of Mediaco);

2.the cost of all rent, utilities, telecommunications, data processing,
administration and related expenses with respect to the Management Company’s
primary office space in Indianapolis or any secondary space outside the New York
metropolitan area, other than under the Antenna Site Agreement of even date
herewith (WBLS back up antenna) and other than Incremental Costs such as those
related to:  Unclaimed Property, 1099 Prepare and Mail, Accounting and tax
research software, Stock option administration software, Bank Service Fees,
LinkedIn recruiting tools, HRIS system fees, General ledger system, Hardware and
software maintenance, Data backup and redundancy, teleconferencing systems,
Corporate telecom/data/network, ITGC Audit, or Insurance agent; and

3.dues of the Management Company or of any of its employees (other than Leased
Employees) in professional organizations or the cost of any of the Management
Company’s employees (other than Leased Employees) participating in industry
conventions, meetings or other functions, and all subscriptions, newsletters and
other trade or industry periodicals (including online services) other than
subscriptions, newsletters and other trade or industry periodicals used by
Leased Employees.

5.Management Company Covenants.

(a)Management Company shall, at Management Company’s non‑reimbursable expense,
maintain its legal existence and good standing and obtain and maintain in effect
all licenses and permits not directly attributable to Mediaco or the Business
that are necessary or desirable to carry out its duties hereunder (other than
licenses and permits directly attributable to the Stations or the Business).

5

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

(b)Management Company will maintain (except under and subject to the terms and
conditions of the Leasing Agreement) workers’ compensation and similar insurance
as required by applicable Laws and shall maintain (at its own expense to the
extent not attributable to the operations of the Stations or the Business)
commercial general liability insurance and such other insurance coverage for its
own operations as is reasonably comparable to prevailing industry
standards.  Such insurance shall be in addition to any insurance, including but
not limited to directors and officer’s insurance, obtained by or on behalf of
Mediaco with respect to which Management Company shall be an additional insured.

(c)Upon the written request of Mediaco following its determination that such
individual has engaged in conduct or whose acts or omissions otherwise satisfy
the criteria for a termination for “Cause,” Mediaco shall if applicable
terminate such Manager’s status as an officer of Mediaco and Management Company
shall terminate the employment of such employee of Management Company (including
any Leased Employee) with respect to the provision of services under this
Management Agreement.  For purposes of this Agreement, “Cause” means, with
respect to any Person, any of the following: (1) the making of dishonest
statements or acts with respect to Mediaco or any of its Affiliates (as defined
in the Contribution Agreement); (2) the commission of, or indictment for, (A) a
felony or (B) any misdemeanor involving moral turpitude, deceit, dishonesty or
fraud (“indictment,” for these purposes, meaning an indictment, probable cause
hearing or any other procedure pursuant to which an initial determination of
probable or reasonable cause with respect to such offense is made); (3) the
material and sustained failure to perform, to the reasonable satisfaction of
Mediaco, the duties and responsibilities assigned or delegated under this
Agreement, which failure continues, after notice to such Person specifying in
reasonable detail the basis for asserting such failure, for an unreasonable
period of time, as determined by Mediaco (but in no event less than [***] after
such notice); or (4) the material breach of this Agreement and, to the extent
such breach is curable, which breach remains uncured following notice thereof
(providing in reasonable detail the basis for asserting such breach) and the
expiration of [***] thereafter.

(d)Management Company will not, and will cause the Managers not to, without the
prior written approval of the Approval Committee (as defined below), take any of
the following actions with respect to Mediaco, the Stations or the Business, or
directly or indirectly cause Mediaco or its Affiliates to:

1.take any action that adversely affects the preferences, power, rights or
privileges of any class of equity securities of Mediaco;

2.enter into any agreement, whether written or oral, relating to the lease,
license, sale or other disposition of the assets or equity securities of any of
Mediaco;

3.enter into any agreement, written or oral, or otherwise obligate Mediaco, to
issue any equity securities, debt or debt convertible into or exchangeable for
equity securities;

4.acquire or invest in any new business (whether effected by stock or asset
acquisition, consolidation, merger or otherwise);

5.adopt or materially alter any budget of Mediaco;

6

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

6.enter into, or obligate Mediaco to enter into, any new line of business;

7.change the size, composition or powers of the board of Mediaco, or any
committee thereof, including the formation of any new committee;

8.make any change to, appoint or terminate any member of senior management,
including without limitation, the General Manager (defined below) or [●] of
Mediaco;

9.enter into any transaction or agreement between Mediaco, on the one hand, and
any officer, director, member, employee or other Affiliate of Mediaco or
Management Company, or persons controlling, controlled by, under common control
with or otherwise affiliated with such officer, director, member or employee,
including any Affiliate of Management Company, on the other hand; provided that
this prohibition shall not apply to any cost sharing arrangements to which
Mediaco consents where a third party provides goods or services to both
Management Company (and/or its Affiliates) and Mediaco and the costs are
allocated using a reasonable allocation method;

10.enter into any material litigation or any material settlement, or make any
other material decision with respect to any litigation, arbitration, mediation,
investigation or similar proceeding involving Mediaco, the Stations or the
Business (including any bankruptcy proceeding in which Mediaco has an interest);

11.incur or issue any indebtedness for borrowed money (including without
limitation capital leases), or grant any mortgage, security interest or any
other lien on any assets;

12.execute, amend or otherwise modify or renew any retransmission consent or
network affiliation agreement, any joint venture, partnership, local marketing
agreement, shared services agreement or joint sales agreement, or any material
agreement with any other owner or operator of broadcast radio or television
stations (including any contract or agreement that would restrict Mediaco or its
Affiliates from entering into any line of business or acquiring or disposing of
any securities, indebtedness or other assets, or conducting any other business
activities), or any multi-station contract;

13.effect a conversion or other change in the status or tax status of Mediaco;

14.adopt or amend any incentive plan, employee unit ownership plan or phantom
unit or similar plan, or other employee benefit plan, policy, arrangement or
practice for Mediaco (such restriction not to apply to Management Company’s
employees that provide services to Mediaco under the Leasing Agreement);

15.hire or engage an investment banker or broker on behalf of Mediaco;

16.take any action or waive any rights on behalf of Mediaco with respect to the
Transaction Documents, including the exhibits or schedules thereto, including,
without limitation, initiating or defending any lawsuit or proceeding, or
initiating any claim for indemnity thereunder (provided that this provision
shall not in any way affect or limit Management Company’s or ECC’s right to
assert claims and otherwise defend its rights under the Transaction Documents);

7

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

17.dissolve, liquidate or wind-up the operations of any of Mediaco;

18.effect any sale, merger, consolidation, refinancing or restructuring of
Mediaco or all or substantially all of its assets;

19.amend the organizational documents of Mediaco;

20.declare or pay any dividend or make any distribution, or redeem or acquire
any equity securities of Mediaco; or

21.enter into any agreement to do any of the foregoing.

Mediaco acknowledges that Mediaco’s failure to timely take action with respect
to any of the foregoing could adversely impact Mediaco and the Business.  For
the purposes of this Section 5, the “Approval Committee” means a duly
constituted and empowered committee of the board of directors of Mediaco
dedicated to the responsibility of approving the matters set forth in this
Section 5 and comprised of one individual who shall initially be David Glazek.

6.Notices.  Without limiting any other obligations hereunder or under the
Transaction Documents, Management Company shall provide notice to Mediaco of the
following:

(a)(i) any litigation affecting the Stations, the Business, Mediaco or its
assets; (ii) upon becoming aware, or receiving notice, of any threatened
litigation that could reasonably be expected to have an adverse effect on the
Stations, the Business and/or Mediaco, and (iii) any litigation affecting
Management Company or the Managers that could reasonably be expected to have an
adverse effect on Management Company and its ability to perform its duties
hereunder promptly upon Management Company becoming aware thereof;

(b)upon notice, or becoming aware, of a violation of any material agreement of
Mediaco that is likely, if not cured, to have an adverse effect on the Stations,
the Business and/or Mediaco;

(c)prompt notice upon becoming aware of the commission of any act or omission or
other conduct by an employee of Mediaco, Management Company or the Managers,
including any Leased Employee which constitutes or could reasonably be likely to
constitute “Cause”; and

(d)prompt notice of the receipt of any notice under the Contribution and
Distribution Agreement or any notice or request from the Federal Communications
Commission.

7.Term.  The term of this Agreement shall commence on the Effective Date and,
unless earlier terminated in accordance with Section 8, remain in full force and
effect following the Effective Date for a term of two (2) years (the “Initial
Term” as extended pursuant to this Section 7, the “Term”); provided that
following the Initial Term, the Term shall automatically continue for successive
one (1) year periods.

8

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

8.Termination.

(a)During the Initial Term, Mediaco may terminate this Agreement in its
discretion for any reason upon six (6) months’ prior written notice of
termination to Management Company; provided that if the termination is effective
prior to the end of the eighteenth month after the Effective Date, Mediaco shall
continue to pay Management Company the Management Fee through the end of the
[***] after the Effective Date as if the Agreement were in full force and
effect.  

(b)Following the Initial Term, either Party may terminate this Agreement by
providing the other Party written notice of termination, in which case, the Term
shall end and the Agreement shall terminate six (6) months’ after delivery of
such written notice (which may, for the avoidance of doubt, be delivered at any
time after the date that is [***] after the Effective Date).

(c)Mediaco may at any time and for any reason terminate one or more categories
of Management Services set forth on Schedule A at Mediaco’s convenience,
whereupon the parties shall agree in good faith on a reduction of the Management
Fees to account for such terminated Management Services; provided that if such
termination is effective prior to the end of the [***] after the Effective Date,
no such reduction of the Management Fees shall be effective until after the end
of the [***] after the Effective Date.

(d)Any Party may terminate this Agreement in the event of material breach of any
provision of this Agreement by another Party hereto by giving notice to the
defaulting Party, and:

1.If such breach is for nonpayment of an amount that is not in dispute, the
defaulting Party shall cure the breach within [***] of receipt of such
notice.  If the defaulting Party does not cure such breach by such date, then
the non-defaulting Party shall have the right to terminate this Agreement
effective immediately upon notice to the defaulting Party. The defaulting Party
shall remain liable to the non-defaulting Party for any amounts due to the
non-defaulting Party through the end of the cure period.

2.If such breach is for any other material failure to perform in accordance with
this Agreement, the defaulting Party shall cure such breach within [***] of the
date of its receipt of such notice. If the defaulting Party does not cure such
breach within such period, then the non‑defaulting Party shall have the right to
terminate this Agreement effective immediately upon notice to the defaulting
Party.

(e)The provisions of Sections 4 (with respect to any expenses or costs incurred
prior to any termination of the Agreement), 8, 11, 13 and 15 through 24 shall
survive the termination or expiration of this Agreement unless otherwise agreed
to in writing.

9.Entire Agreement.  This Agreement, the Contribution Agreement and other
documents referred to herein or therein shall constitute the entire agreement
between the Parties with respect to the subject matter hereof and shall
supersede all previous negotiations, commitments and writings with respect to
such subject matter.

9

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

10.Notices.  All notices, requests, claims, demands and other communications to
be given or delivered under or by the provisions of this Agreement shall be in
writing and shall be deemed given only (i) when delivered personally to the
recipient, (ii) one (1) Business Day after being sent to the recipient by
reputable overnight courier service (charges prepaid), provided that
confirmation of delivery is received, (iii) upon machine-generated
acknowledgment of receipt after transmittal by facsimile (iv) five (5) days
after being mailed to the recipient by certified or registered mail (return
receipt requested and postage prepaid), or (v) the date such delivery is made
(or, if such date is not a Business Day, the next subsequent Business Day), if
delivered via email to the Operational Email Address (as defined below) of the
other Party set forth below.  Such notices, demands and other communications
shall be sent to the Parties at the following addresses (or at such address for
a Party as will be specified by like notice):

If to Management Company:

One Emmis Plaza, Suite 700

40 Monument Circle

Indianapolis, Indiana 46204

Telephone: 317.684.6565

Facsimile: 317.684.5583

Attention: Legal Department

Operational Email Address:  legal@emmis.com and ___________________

 

with a copy (which shall not constitute notice) to:

Taft Stettinius & Hollister LLP
One Indiana Square, Suite 3500

Indianapolis, Indiana 46204

Telephone: 317.713.3569
Facsimile: 317.713.3699
Attention: Ian D. Arnold

 

If to Mediaco:

C/O SG Broadcasting LLC
767 Fifth Ave, 12th Floor
New York, NY 10153
Attention: Gail Steiner, General Counsel
Tel: [***]
Facsimile: [***]

with a copy (which shall not constitute notice) to:

Morgan, Lewis & Bockius LLP
1701 Market Street

Philadelphia, PA 19103

10

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

Telephone: 215.963.5061
Facsimile: 215.963.5001
Attention: Justin W. Chairman

 

Any Party to this Agreement may notify any other Party of any changes to the
address or any of the other details specified in this paragraph; provided that
such notification shall only be effective on the date specified in such notice
or five (5) Business Days after the notice is given, whichever is
later.  Rejection or other refusal to accept or the inability to deliver because
of changed address of which no notice was given shall be deemed to be receipt of
the notice as of the date of such rejection, refusal or inability to deliver.

11.Non-Competition; Non-Solicitation.  

(a)During the Term and for the applicable “Post-Term Non-Compete Period” (as
defined below), neither any Manager (to the extent permitted by applicable law),
nor Management Company, nor any of its Affiliates shall, without the prior
written approval of Mediaco, directly or indirectly through an entity controlled
by any of them, whether as an owner, partner, shareholder, member of a limited
liability company, guarantor, surety, co-venturer or otherwise, either (i)
engage or participate in or (ii) make any investment, directly or indirectly, in
the debt or equity securities (an “Investment”) of, any business that owns or
operates any broadcasting business in New York City (each, a “Competitive
Business”); provided, however, that (x) Management Company, the Managers or
their Affiliates shall be permitted to make Investments in securities of
publicly traded companies engaging in a Competitive Business that in the
aggregate do not constitute more than [***] of any such publicly traded
company’s total outstanding equity, and (y) this restriction shall not apply to
the ownership or operation of any radio station owned or operated by Management
Company or its Affiliates as of the Effective Date.  The “Post-Term Non-Compete
Period” shall mean (1) with respect to the Management Company and any of its
Affiliates, a period of [***] following the Term and (2) with respect to any
Manager subject to an employment agreement with Management Company (other than
Managers residing in a state that prohibits non-competition or similar
agreements as applicable to such Managers), a period of [***] following the
earlier of (A) termination of such Manager’s employment relationship with
Management Company or any of its Affiliates and (B) the end of the Term;
provided that if such Manager is hired by Management Company or any of its
Affiliates during such Manager’s Post-Term Non-Compete Period, such Post-Term
Non-Compete Period shall end and a new Post-Term Non-Compete period shall begin
in accordance with this clause (2).

(b)During the Term and until the end of the [***] of the date of termination of
the Leasing Agreement, neither Management Company, the Managers nor any of its
Affiliates shall, directly or indirectly, solicit for employment or attempt to
hire, employ or solicit for employment any then-current employee of Mediaco or
its Affiliates whom Management Company, the applicable Manager or applicable
Affiliate managed under this Agreement during the Term; provided that this
provision shall not prohibit Management Company from employing such employees to
provide part time services to Management Company in a manner consistent with
past practices with respect to Management Company’s operation of radio stations
WEPN-FM or WLIB-AM, and provided further that this provision shall not prohibit
general solicitations of employment not targeted at any employee of Mediaco or
its Affiliates.

11

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

(c)During the Term and until the end of the [***] of the date of termination of
the Leasing Agreement, neither Mediaco, Standard General, nor any of their
respective Affiliates shall, directly or indirectly, except as contemplated by
the Leasing Agreement, solicit for employment or attempt to hire, employ or
solicit for employment any then-current employee of Management Company or its
Affiliates to whom Mediaco, Standard General or its applicable Affiliate were
introduced by Management Company or its Affiliates during the Term or in
connection with the negotiation of the transactions contemplated by the
Transaction Documents; provided that this provision shall not prohibit general
solicitations of employment not targeted at any employee of Management Company
or its Affiliates.

12.Confidentiality.  Management Company acknowledges that it will have access to
confidential and proprietary information of Mediaco and agrees that it shall use
such information only in furtherance of its performance under this Agreement,
shall not disclose or use for any other purpose such information and shall cause
the Managers to comply with this confidentiality provision.  Management Company
shall have no obligation to keep confidential any information that: (i) is or
becomes generally known or available by publication, commercial use or otherwise
through no action or fault of Management Company; (ii) is known, without
violation of any obligation hereunder, and has been reduced to tangible form by
Management Company prior to the time of disclosure and is not subject to
restriction; (iii) is independently developed by Management Company without
reference to Mediaco’s confidential information; or (iv) is lawfully obtained
from a third party who has the right to make such disclosure. In the event that
Management Company or a Manager receives a request or becomes legally required
to disclose any confidential and proprietary information of Mediaco under the
terms of a valid and effective subpoena or order issued by a court of competent
jurisdiction or in an investigatory, legal, regulatory or administrative
proceeding, Management Company agrees to, to the extent permitted by law, (i)
immediately notify Mediaco of the existence, terms and circumstances surrounding
such requirement, (ii) consult with Mediaco on the advisability of taking
legally available steps (all at Mediaco’s cost and expense) to resist or narrow
such requirement, and (iii) if disclosure of such information is required, use
its best efforts to cooperate with Mediaco in its efforts to obtain an order or
other reliable assurance that confidential treatment will be accorded to such
information.  Notwithstanding any of the foregoing, Management Company may
disclose confidential and proprietary information of Mediaco, following prior
notice to Mediaco, to any regulatory authority (including any self-regulatory
authority) with jurisdiction over Management Company in connection with any
routine examination, investigation, regulatory sweep or other regulatory
inquiry.

13.Right to Audit.  Mediaco shall have, upon reasonable prior notice and during
normal working hours, the right to conduct audits and examinations of, and to
make copies of, the books and records of Management Company relating to the
Stations or to Mediaco (to the extent related to the Business), no matter where
such books and records are located.  Such right may be exercised through any
agent or employee of Mediaco or any certified public accountant or other
representative designated by Mediaco.  In the event that Mediaco discovers
either a material weaknesses in internal control or material errors in record
keeping, Management Company will use commercially reasonable efforts to correct
such discrepancies promptly upon Mediaco’s written request and reasonable
recommendation and will inform Mediaco in writing of the action taken to correct
such audit discrepancies.  All audits conducted by or on behalf of Mediaco will
be at its sole expense and shall not take place more than once annually absent
any finding of material weaknesses in internal control or material errors in
record keeping.

12

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

14.Assignment.  Neither this Agreement nor any of the rights, benefits or
obligations hereunder may be assigned by any of the Parties (whether by
operation of law or otherwise) without the prior written consent of the other
Parties, and any purported assignment without such consent shall be null and
void.  Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the Parties and their respective
successors and permitted assigns.

15.Limitation on Liability and Indemnification.

(a)Neither the Management Company, nor its Affiliates or any officer, director,
employee, partner, manager or other agent of Management Company or its
Affiliates (“Management Agents”) will have any liability to Mediaco hereunder
for any action under this Management Agreement unless such conduct is not taken
in accordance with the standards of conduct under Indiana Code 23-1-35-1 (taking
into account Management Company’s obligations under this Agreement), and the
failure to meet that standard has been judicially determined to have constituted
fraud, recklessness or willful misconduct.  The Parties agree that Indiana Code
23-1-35-1 is the standard of conduct applicable to directors of an Indiana
corporation, that Mediaco is an Indiana corporation, that the same standard that
applies to the directors of Mediaco should apply to the Management Agents, and
that such standard is different than the standard of conduct applicable to
directors of a Delaware corporation (see, the Official Indiana Comment to
Indiana Code 23-1-35-1).

(b)Mediaco hereby agrees to indemnify defend and hold harmless Management
Company, Managers and their respective Affiliates and any of their respective
current or former officers, directors, employees, partners, managers or other
agents (individually and collectively, “Indemnified Person”) from any and all
loss, liability, cost and expense (including but not limited to reasonable
attorneys’ fees and expenses) incurred by the Indemnified Person in connection
with, arising from or related to the performance by it of its obligations
hereunder or otherwise related to Mediaco or the Business, except if such loss,
liability, cost or expense results from fraud, recklessness or willful
misconduct of Management Company.  To the extent permitted by law, Mediaco will
reimburse each Indemnified Person for the reasonable out-of-pocket costs and
expenses (including attorneys’ fees and expenses) of investigating, preparing
for and responding to any actual or threatened action, claim, suit,
investigation or proceeding or enforcing this Agreement, as they are incurred;
provided that Management Company shall promptly reimburse Mediaco for any
amounts advanced to the extent that a court of competent jurisdiction determines
that an Indemnified Person acted fraudulently, recklessly or engaged in willful
misconduct.  

(c)Management Company hereby agrees to indemnify defend and hold harmless
Mediaco and its Affiliates for any and all loss, liability, cost and expense
(including but not limited to reasonable attorneys’ fees and expenses) incurred
by Mediaco or its Affiliates arising out of the fraud, recklessness or the
willful misconduct of Management Company or any Manager.  The maximum liability
of the Management Company or Mediaco in respect of an indemnification claim
under this Section 15 shall not exceed [***] hereunder; provided, however, that
the foregoing limitation shall not apply to any claims based on, related to or
in connection with fraud, willful misconduct and/or a breach of the provisions
of Sections 11 and 12 of this Agreement.

13

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

16.Governing Law; Waiver of Jury Trial.

(a)Except as otherwise set forth in this Agreement, this Agreement and all
issues and questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Delaware.  In furtherance of the
foregoing, the internal Laws of the State of Delaware shall control the
interpretation and construction of this Agreement, even though under that
jurisdiction’s choice of law or conflict of law analysis, the substantive Law of
some other jurisdiction would ordinarily apply.

(b)AS A SPECIFICALLY BARGAINED INDUCEMENT FOR EACH OF THE PARTIES TO ENTER INTO
THIS AGREEMENT (WITH EACH PARTY HAVING HAD OPPORTUNITY TO CONSULT COUNSEL), EACH
OF THE PARTIES EXPRESSLY AND IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING UNDER THIS AGREEMENT OR ANY ACTION OR PROCEEDING
ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY OTHER TRANSACTION
AGREEMENT, REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION OR PROCEEDING, AND
ANY ACTION OR PROCEEDING UNDER THIS AGREEMENT OR ANY ACTION OR PROCEEDING
ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY OTHER TRANSACTION
AGREEMENT SHALL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING
WITHOUT A JURY.

17.Jurisdiction; Service of Process.  ANY ACTION WITH RESPECT TO THIS AGREEMENT
AND THE RIGHTS AND OBLIGATIONS ARISING HEREUNDER, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT OF THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS ARISING HEREUNDER BROUGHT BY THE OTHER PARTY OR PARTIES OR THEIR
SUCCESSORS OR ASSIGNS, IN EACH CASE, SHALL BE BROUGHT AND DETERMINED EXCLUSIVELY
IN DELAWARE STATE COURT AND ANY STATE APPELLATE COURT THEREFROM WITHIN THE STATE
OF DELAWARE (OR, IF THE DELAWARE COURT DECLINES TO ACCEPT JURISDICTION OVER A
PARTICULAR MATTER, ANY STATE OR FEDERAL COURT WITHIN THE STATE OF INDIANA). EACH
OF THE PARTIES HEREBY IRREVOCABLY AGREES AND CONSENTS TO PERSONAL JURISDICTION,
SERVICE OF PROCESS AND VENUE IN THE AFORESAID COURTS AND WAIVES, AND AGREES NOT
TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, COUNTERCLAIM OR OTHERWISE, IN ANY
ACTION WITH RESPECT TO THIS AGREEMENT (I) ANY CLAIM THAT IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF THE ABOVE NAMED COURTS FOR ANY REASON OTHER THAN
THE FAILURE TO SERVE IN ACCORDANCE WITH THIS SECTION 17, (II) ANY CLAIM THAT IT
OR ITS PROPERTY IS EXEMPT OR IMMUNE FROM JURISDICTION OF ANY SUCH COURT OR FROM
ANY LEGAL PROCESS COMMENCED IN SUCH COURTS (WHETHER THROUGH SERVICE OF NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF JUDGMENT,
EXECUTION OF JUDGMENT OR OTHERWISE) AND (III) TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY CLAIM THAT (A) THE ACTION IN SUCH COURT IS BROUGHT IN AN
INCONVENIENT FORUM, (B) THE VENUE OF SUCH ACTION IS IMPROPER OR (C) THIS
AGREEMENT, OR THE SUBJECT MATTER HEREOF,

14

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

MAY NOT BE ENFORCED IN OR BY SUCH COURTS.  THE PARTIES HEREBY AGREE THAT MAILING
OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING IN
THE MANNER PROVIDED IN SECTION 10, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED
BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY
OBJECTIONS TO SERVICE ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

18.Further Assurances.  The parties shall execute and deliver such further
instruments and do such further acts and things as may reasonably be required to
carry out the intent and purposes of this Agreement.

19.Amendment; Waiver.  This Agreement may not be amended except by an instrument
in writing signed by each of the Parties.  No failure or delay by any Party in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right hereunder.  Any agreement on the part
of any Party to any such waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such Party.

20.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.  Electronically transmitted copies of
this Agreement and electronically transmitted signature pages shall be binding
and effective as to all Parties and may be used in lieu of the original
Agreement, and, in particular, in lieu of original signatures, for any purpose
whatsoever.

21.Remedies.  Each of the parties agree that money damages would not be a
sufficient remedy for any breach by either Party or any of its Affiliates of
this Agreement, and that, in addition to all other remedies that may be
available, Mediaco shall be entitled to specific performance and injunctive or
other equitable relief as a remedy for any such breach, and each Party further
agrees to waive and to use its best efforts to waive, any requirement for the
securing or posting of any bond in connection with any such remedy.

22.Construction of Agreement.  The Parties have participated jointly in the
negotiation and drafting of this Agreement, and in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
provisions of this Agreement.

23.No Joint Venture.  This Agreement is not intended to be and shall not be
construed as a partnership or joint venture agreement between the
Parties.  Except as otherwise specifically provided in this Agreement, no party
to this Agreement shall be authorized to act as agent of or otherwise represent
any other Party to this Agreement.

24.No Third Party Beneficiaries.  Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person (other than the Parties and their
respective successors and permitted assigns and any Management Indemnified
Persons or Mediaco Indemnified Persons) any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

 

15

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

IN WITNESS WHEREOF, the parties have executed this Management Agreement as of
the day and year first above written.

 

 

MANAGEMENT COMPANY

 

 

 

 

By:

/s/ J. Scott Enright

 

Name:

J. Scott Enright

 

Title:

Executive Vice President,

General Counsel & Secretary

 

 

 

MEDIACO

 

 

 

 

 

 

 

By:

/s/ J. Scott Enright

 

Name:

J. Scott Enright

 

Title:

Executive Vice President,

General Counsel & Secretary

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

SCHEDULE A

 

Management Services

 

Subject in all respects to the ultimate authority of Mediaco, such authority to
be exercised in good faith compliance with applicable law, and the terms and
conditions of the Agreement, Management Company shall provide Mediaco with the
following services:

 

1.Working with the general manager of the Stations (the “General Manager”) in
the operation of the Stations, including with respect to the oversight and
supervision of all employees of Mediaco (or, during the term of the Leasing
Agreement, the Leased Employees, as defined therein) in connection with the
Business, and Mediaco’s determination of compensation levels for the employees
in the Business; provided, however, that (A) the selection of the General
Manager, his or her employment terms, including compensation and the decision to
replace him or her, shall be at the sole discretion of Mediaco, (B) Management
Company shall not (1) make any significant changes in the allocation of
compensation among Management Company employees the result of which would be to
increase the allocation to Mediaco or (2) terminate any of [__] or [__] and (C)
Mediaco shall have ultimate authority over the termination of any employees of
Mediaco (including the General Manager) and the right to request that employees
of Management Company not provide services to Mediaco (or, during the term of
the Leasing Agreement, the Leased Employees);

2.Supervising the collection by Mediaco of all fees, charges and other
compensation due Mediaco;

3.Supervising Mediaco’s maintenance and operation of the Stations’ facilities,
providing for normal repairs, replacements and maintenance of the Stations and
assets of Mediaco at the sole and exclusive expense of Mediaco, and supervising
the retention of vendors and contractors by Mediaco with respect to the
foregoing;

4.Supervising the disbursement of salaries and any other compensation due to
Leased Employees or the employees of Mediaco and the withholding and
disbursements thereon, and any sums payable by Mediaco as operating expenses,
including Management Company’s compensation hereunder;

5.Supervising Mediaco’s marketing, sales promotion and advertising for the
Stations;

6.Negotiating agreements, contracts and arrangements with respect to the
operation of the Stations and the Business for execution by Mediaco;

7.Supervising Mediaco’s system of office records, books and accounts for
conformity with U.S. generally accepted accounting principles, consistently
applied, and other record keeping practices customary in the radio industry for
enterprises of the size, scope and scale of Mediaco;

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

8.Supervising Mediaco’s purchase of equipment and other goods, programming (as
directed by Mediaco), and other services and materials;

9.Supervising the acquisition and maintenance of property, general liability,
D&O, media liability, and other insurance for Mediaco (including without
limitation for the Stations), with such coverage amounts and deductibles as are
reasonably comparable to the prevailing industry standards;

10.Assisting Mediaco in the operation of the Business in compliance in all
material respects with Law and the FCC Licenses for the Stations, including the
maintenance, extension and renewal of such FCC Licenses;

11.Assisting in Mediaco’s compliance in all material respects with all Laws and,
to the extent reasonably practicable, supervising Mediaco’s pursuit of remedies
of any violations of any Laws;

12.Advising on policy decisions of Mediaco with regard to the operation of the
Stations, including but not limited to financial planning, establishment of
rates and prices, advertising and promotional campaigns and programming, subject
in all respects to Mediaco’s ultimate authority over Station operations;
provided, however, that without the prior written approval of Mediaco,
Management Company shall not, and shall not attempt to cause Mediaco to: (A)
reduce or eliminate the amount of local news broadcasts on the Stations or
otherwise materially change the broadcast schedule and programming of the
Stations; or (B) reduce or eliminate Mediaco’s expenses in any fiscal year by
more than $500,000 in the aggregate from those reductions or eliminations
included in the budget for Mediaco for such fiscal year;

13.Assisting Mediaco in its digital operations related to the Stations (e.g.
social media, internet and similar platforms); and

14.Assisting Mediaco in pursuing business opportunities of which Management
Company becomes aware and to which Management Company consents, such consent not
to be unreasonably withheld.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

SCHEDULE B

 

OFFICERS

 

Name

Office

 

 

Jeffrey H. Smulyan

Chief Executive Officer

 

 

Richard F. Cummings

President – Radio Programming

 

 

J. Scott Enright

Executive Vice President, General Counsel

and Secretary

 

 

Ryan A. Hornaday

Executive Vice President, Chief Financial

Officer and Treasurer

 

 

Patrick M. Walsh

President and Chief Operating Officer

 

 

Charlie Morgan

Senior Vice President & Market Manager,

New York

 

 

Christopher Rickenbach

Vice President – Finance & Assistant

Treasurer

 

 

Traci L. Thomson

Vice President – Human Resources

 

 

Elizabeth M. Ellis

Vice President & Corporate Counsel

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

EXHIBIT C

MANAGERS

 

Name

Title

 

 

Jeffrey H. Smulyan

Chief Executive Officer

 

 

Richard F. Cummings

President – Radio Programming

 

 

J. Scott Enright

Executive Vice President, General Counsel and Secretary

 

 

Ryan A. Hornaday

Executive Vice President, Chief Financial Officer and Treasurer

 

 

Patrick M. Walsh

President and Chief Operating Officer

 

 

Christopher Rickenbach

Vice President – Finance & Assistant Treasurer

 

 

Traci L. Thomson

Vice President – Human Resources

 

 

Elizabeth M. Ellis

Vice President & Corporate Counsel

 

 